Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	The RCE filed on December 08, 2021 has been received and made of record. In response to Final Office Action mailed on September 16, 2021, and Advisory Action on November 19, 2021, applicants amended claims 1-4, 6, 8-12, 14, and 21 of which claims 1 and 14 are independent claims. Dependent claims 5, 7, 13, 15, 16, and 18-20 are maintained. Claim 17 is canceled as before the Final Office Action. NO claim has been added as new claim. Therefore, claims 1-16 and 18-21 are pending for consideration.
Response to Arguments
3. 	Applicants' arguments in "Remarks" filed on November 19, 2021, with respect to the rejection of independent claims 1, and 14 have been fully considered, but are moot in view of new ground of rejection as necessitated by applicants' amendment.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chyan(US 2016/0091998 A1) in view of YUKIO et al.(JP 2017-182213 A)(herein after YUKIO).

Regarding claim 1, Chyan teaches a touch substrate(touch screen 100, fig.1), comprising:

a base substrate(it is obvious to have base substrate for touch sensitive display 110, fig.1, or transparent substrate 410, fig.4, Para-28, 29); and

a first mesh electrode layer(first conductive pattern 420 or second conductive pattern 430, figs.4,5A&6A, Para-27, 31, 36) comprising a plurality of first mesh electrodes(mesh grid, fig.3, Para-25) on the base substrate(Para-28/29),the plurality of first mesh electrodes arranged substantially along a first direction(horizontal direction or vertical direction, figs.3A,5A, 6A,&7), each of the plurality of first mesh electrodes extending substantially along a second direction(vertical direction or horizontal direction, figs.3A,5A&6A);

a second mesh electrode layer(second conductive pattern 430 or first conductive pattern 420, figs.4,5A&6A, Para-27, 31, 36) comprising a plurality of second mesh electrodes(mesh grid), the plurality of second mesh electrodes arranged substantially along a third direction(vertical direction or horizontal direction, figs.3A,5A&6A), each of the plurality of (horizontal direction or vertical direction, figs.3A,5A, 6A,&7) (claim does not define that first and fourth direction are different and second and third direction are different);

wherein the touch substrate comprises a plurality of [local] zig zag structures [limited in a plurality of local regions], respectively(530, 570, 610, figs.5A-7), a respective zig zag structure comprising a respective first portion from the plurality of first mesh electrodes(figs.5A-7) and a respective second portion from the plurality of second mesh electrodes (figs.5A-7), an orthographic projection of the respective first portion on the base substrate at least partially overlaps with an orthographic projection of the respective second portion on the base substrate(fig.7, Para-28, 29, 41)(as seen from fig.7, first conductive pattern 420 and second conductive pattern 430 are overlapping each other on one side of a substrate or both sides of substrate or on  two separate substrate as described in Para-28, 29, and 41);

Nevertheless, Chyan is not found to teach expressly the touch substrate, wherein the touch substrate comprises a plurality of local zig zag structures limited in a plurality of local regions, limited in a respective local region of the plurality of local regions, a first zig zag contour along a first and limited in a respective local region of the plurality of local regions, a third zig zag contour along a third boundary and a fourth zig zag contour along a fourth boundary of the respective second portion are co-directional and parallel to each other, the third zig zag contour and the fourth zig zag contour being arranged along the third direction.


    PNG
    media_image1.png
    573
    449
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    590
    483
    media_image2.png
    Greyscale

Fig.7-8
(gaps G2, G5-G6, G8 and G9, below, have irregular/localized zigzag contour)

    PNG
    media_image3.png
    600
    575
    media_image3.png
    Greyscale

Fig.9
However, YUKIO teaches a touch panel sensor, wherein the touch substrate comprises a plurality of local zig zag structures limited in a plurality of local regions(figs.7-9 and related text)(as seen from figures above, gaps G1-G9 are different in different places with different mesh angle i.e. localized), respectively, a respective local zig zag structure comprising a respective first portion from the plurality of first mesh electrodes(figs.7-9 and related text) and a respective second portion from the plurality of second mesh electrodes(figs.7-9 and related text), an orthographic projection of the respective first portion portions on the base substrate at least partially overlaps with an orthographic projection of the respective second portion second portions on the base substrate(fig.4)(as seen from figure, each of a plurality of electrodes 12B1-12Bn overlaps each of plurality of electrodes 12A1-12An); 

wherein, limited in a respective local region of the plurality of local regions, a first zig zag contour along a first boundary and a second zig zag contour along a second boundary of the respective first portion are co-directional and parallel to each other(considering mesh shape in left side of gap G2 two partially broken part of electrodes are downward diagonal direction and parallel), the first zig zag contour and the second zig zag contour being arranged along the first direction(x-direction, figs.7-9 and related text); and

wherein, limited in a respective local region of the plurality of local regions, a third zig zag contour along a third boundary and a fourth zig zag contour along a fourth boundary of the respective second portion are co-directional and parallel to each other, the third zig zag contour and the fourth zig zag contour being arranged along the third direction(figs.7-9) (figs.7-9 show zigzag contour of mesh shape of a portion of the one electrode pattern 12A. However, it is obvious to one of ordinary skill in the art that a portion of the second mesh electrode has similar zigzag contour and with a single broken diamond shape, two sides of the same broken diamond shape are parallel to each other and it would be upward diagonal and arranged in y-direction).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Chyan with the teaching of YUKIO to include the feature in order to make the sensitivity of detecting a touch operation an optimum value with high density of mesh conductive pattern.


    PNG
    media_image1.png
    573
    449
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    590
    483
    media_image2.png
    Greyscale


Regarding claim 2, Chyan as modified by YUKIO teaches the touch substrate of claim 1, wherein a width substantially along the first direction of each of the plurality of first mesh electrodes varies across its length substantially along the second direction(figs.7&8, YUKIO); 
a respective first mesh electrode of the plurality of first mesh electrodes comprises a plurality of first portions respectively in the plurality of local regions(figs.7-9, YUKIO); and
(figs.7-8, YUKIO).

Regarding claim 3, Chyan as modified by YUKIO teaches the touch substrate of claim 1, wherein a width substantially along the first direction of each of the plurality of first mesh electrodes varies across its length substantially along the second direction(figs.7&9, YUKIO); 

a respective first mesh electrode of the plurality of first mesh electrodes comprises a plurality of first portions respectively in the plurality of local regions(figs.7-9, YUKIO); and

the plurality of first portions are narrowest portions substantially along the first direction of each of the plurality of first mesh electrodes across its length substantially along the second direction(figs.7-9, YUKIO).

Regarding claim 4, Chyan as modified by YUKIO teaches the touch substrate of claim 1, wherein each of the plurality of first mesh electrodes comprises a plurality of strands of wires interconnected at a plurality of first nodes(figs.5A, &6A, Chyan; figs.7-9, YUKIO); and

the respective first portion comprises at least two first nodes along its width substantially along the first direction (figs.5A, &6A, Chyan; figs.7-9, YUKIO).

Regarding claim 5, Chyan as modified by YUKIO teaches the touch substrate of claim 1, further comprising:
 
an insulating layer(dielectric material) on a side of the first mesh electrode layer distal to the base substrate, the insulating layer being between the first mesh electrode layer and the second mesh electrode layer(Para-28, Chyan); and

the plurality of first mesh electrodes and the plurality of second mesh electrodes cross over each other forming a plurality of intersections(fig.7, Chyan; figs.7-9, YUKIO), projections of the plurality of first mesh electrodes and the plurality of second mesh electrodes on the base substrate overlapping with each other in the plurality of intersections (fig.7, Chyan; figs.2&3, YUKIO).

Regarding claim 6, Chyan as modified by YUKIO teaches the touch substrate of claim 5, wherein the respective first portion comprises at least a part in one of the plurality of intersections(figs.5A,6A&7, Chyan; figs.7-9, YUKIO).

claim 7, Chyan as modified by YUKIO teaches the touch substrate of claim 5, wherein the first direction (horizontal direction or vertical direction, Chyan; x-direction or y-direction, YUKIO) is substantially perpendicular to the third direction(vertical direction or horizontal direction, Chyan; y-direction or x-direction, YUKIO), and the second direction (vertical direction or horizontal direction, Chyan; y-direction or x-direction, YUKIO) is substantially perpendicular to the fourth direction(horizontal direction or vertical direction, Chyan; x-direction or y-direction, YUKIO) (claim does not define that first and fourth direction are different and second and third direction are different).

Regarding claim 8, Chyan as modified by YUKIO does not teach the touch substrate of claim 4, wherein the respective first portion comprises only two first nodes at its narrowest part along its width substantially along the first direction(YUKIO disclosure shows three nodes in fig.9 between gaps G8 and G9). However, how many nodes would be in the narrowest part depends on designer’s choice either s/he would like to make it wider or thinner. A designer could choose only one node point at the narrowest width part to make it thinner and choose more than one nodes(2 or 3 or 4) to make it wider. This is an obvious feature to one of ordinary skill in the art.
Claim 9 is rejected for the same reason as mentioned in the rejection of claim 2, since both claims recite with identical claim limitations except for minor wording and insignificant change in terminology(when one of ordinary skill in the art interprets third direction as first direction and forth direction as second direction and further replaces second mesh electrodes with first mesh electrodes, then the claim limitations would be the same as in claim 2).

Claim 10 is rejected for the same reason as mentioned in the rejection of claim 3, since both claims recite with identical claim limitations except for minor wording and insignificant change in terminology(when one of ordinary skill in the art interprets third direction as first direction and forth direction as second direction and further replaces second mesh electrodes with first mesh electrodes, then the claim limitations would be the same as in claim 3).

Claim 11 is rejected for the same reason as mentioned in the rejection of claim 4, since both claims recite identical claim limitations except for minor wording and insignificant change in terminology.

claim 12, Chyan as modified by YUKIO teaches the touch substrate of claim 5, wherein the second portions comprises at least a part in one of the plurality of intersections(figs.5A,6A&7, Chyan).

Regarding claim 13, Chyan as modified by YUKIO teaches a touch control display panel(display device 110, fig.1, Para-28, Chyan; image display device 30, fig.1, Para-13, YUKIO), comprising the touch substrate of claim 1(see rejection of claim 1).

8.	Claims 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over BAE et al.(US 2016/0041644 A1)(herein after BAE) in view of TAHARA (US 2017/0255316 A1) and further in view of YUKIO et al.(JP 2017-182213 A)(herein after YUKIO).

Regarding claim 14, BAE teaches a method of fabricating a touch substrate(Para-3), comprising:

forming(S100, S200, fig.5)a first initial mesh(Para-7)electrode layer on a base substrate(substrate SUB, fig.6A); 

patterning the first initial mesh electrode layer using a first mask plate(photoresist pattern PR_P1) to form a first mesh electrode layer comprising a plurality of first mesh electrodes(figs.1,4-5,6A-6C, Para 118-125);

(S300, insulation layer INL1, figs.1, 4-5&6D, Para-126) on a side of the first mesh electrode layer distal to the base substrate(SUB);

forming a second initial mesh electrode layer on a side of the insulating layer distal to the first mesh electrode layer(S400, S500, Para 131-135); and

patterning the second initial mesh electrode layer using a second mask plate to form a second mesh electrode layer comprising a plurality of second mesh electrodes(S400, S500, Para 131-135);

wherein the first mask plate(photoresist pattern PR_P1) comprising a plurality of first light-blocking regions corresponding to the plurality of first mesh electrodes, the plurality of first light-blocking regions arranged substantially along a first direction(DR1 or DR2, fig.1), each of the plurality of first light-blocking regions extending substantially along a second direction(DR2 or DR1, fig.1); and
wherein the second mask plate comprising a plurality of second light-blocking regions corresponding to the plurality of second mesh electrodes, the plurality of second light-blocking regions arranged substantially along a third direction(DR2, BAE), each of the plurality of second light-blocking regions extending substantially along a fourth (DR2, BAE)(second photoresist patterns PR_P2) (claim does not define that first and fourth direction are different and second and third direction are different).

Nevertheless, BAE is not found to teach expressly the method of fabricating the touch substrate, wherein a respective first light-blocking regions of the plurality of first light-blocking regions comprises a plurality of first zig zag portions; a respective second light-blocking regions of the plurality of second light-blocking regions comprises a plurality of second zig zag portions; wherein the touch substrate is formed to comprises a plurality of local zig zag structures limited in a plurality of local regions, respectively, a respective local zig zag structure comprising a respective first portion from the plurality of first mesh electrodes and a respective second portion from the plurality of second mesh electrodes, an orthographic projection of the respective first portion on the base substrate at least partially overlaps with an orthographic projection of the respective second portion on the base substrate; wherein, limited in a respective local region of the plurality of local regions, a first zig zag contour along a first boundary and a second zig zag contour along a second boundary of the respective first portion are co-directional and parallel to each other, the first zig zag contour and the second zig zag and limited in a respective local region of the plurality of local regions, a third zig zag contour along a third boundary and a fourth zig zag contour along a fourth boundary of the respective second portion are co-directional and parallel to each other, the third zig zag contour and the fourth zig zag contour being arranged along the third direction.

However, TAHARA teaches a specified position detection unit, wherein 

a respective first light-blocking regions of the plurality of first light-blocking regions comprises a plurality of first zig zag portions(figs.9, 12&15, Para-110: a wave-shaped pattern corresponding to the wave shape needs to be used);

a respective second light-blocking regions of the plurality of second light-blocking regions comprises a plurality of second zig zag portions(figs.9, 12&15, Para-110: a wave-shaped pattern corresponding to the wave shape needs to be used);

an orthographic projection of the respective first portion on the base substrate at least partially overlaps with an orthographic projection of the respective second portion on the base substrate(fig.17, Para-111).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified BAE with the teaching of TAHARA to include the feature in order to provide a specified position detection unit that adopts both an electromagnetic induction method and a capacitance method to accept more various inputs.

Nevertheless, TAHARA(also BAE) is not found to teach expressly the touch substrate, wherein the touch substrate is formed to comprise a plurality of local zig zag structures limited in a plurality of local regions; limited in a respective local region of the plurality of local regions, a first zig zag contour along a first boundary and a second zig zag contour along a second boundary of the respective first portion are co-directional and parallel to each other, the first zig zag contour and the second zig zag contour being arranged along the first direction; and limited in a respective local region of the plurality of local regions, a third zig zag contour along a third boundary and a fourth zig zag contour along a fourth boundary of the respective second portion are co-directional and parallel to each other, the third zig zag contour and the fourth zig zag contour being arranged along the third direction.

    PNG
    media_image1.png
    573
    449
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    590
    483
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    600
    575
    media_image3.png
    Greyscale

Figs.7-9
However, YUKIO teaches a touch panel sensor, wherein the touch substrate is formed to comprise a plurality of local zig zag structures limited in a plurality of local regions(figs.7-9 and related text)(as seen from figures above, gaps G1-G9 are different in different places with different mesh angle i.e. localized), respectively, a respective local zig zag structure comprising a respective first portion from the plurality of first mesh electrodes(figs.7-9 and related text) and a respective second portion from the plurality of second mesh electrodes(figs.7-9 and related text), an orthographic projection of the respective first portion portions on the base substrate at least partially overlaps with an orthographic projection of the respective second portion second portions on the base substrate(fig.4)(as seen from figure, each of a plurality of electrodes 12B1-12Bn overlaps each of plurality of electrodes 12A1-12An); 

wherein, limited in a respective local region of the plurality of local regions, a first zig zag contour along a first boundary and a second zig zag contour along a second boundary of the respective first portion are co-directional and parallel to each other(considering mesh shape in left side of gap G2 two partially broken part of electrodes are downward diagonal direction and parallel), the first zig zag contour and the second zig zag contour being arranged along the first direction(x-direction, figs.7-9 and related text); and

wherein, limited in a respective local region of the plurality of local regions, a third zig zag contour along a third boundary and a fourth zig zag contour along a fourth boundary of the respective second portion are co-directional and parallel to each other, the third zig zag contour and the fourth zig zag contour being arranged along the third direction(figs.7-9) (figs.7-9 show zigzag contour of mesh shape of a portion of the one electrode pattern 12A. However, it is obvious to one of ordinary skill in the art that a portion of the second mesh electrode has similar zigzag contour and with a single broken diamond shape, two sides of the same broken diamond shape are parallel to each other and it would be upward diagonal and arranged in y-direction).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified BAE further with the teaching of YUKIO to include the feature in order to make the sensitivity of detecting a touch operation an optimum value with high density of mesh conductive pattern.

Regarding claim 15, BAE as modified by TAHARA and YUKIO teaches the method of claim 14, wherein a width substantially along the first direction of each of the plurality of first light blocking regions(photoresist pattern PR_P1, BAE; figs.9, 12&15, Para-110: a wave-shaped pattern corresponding to the wave shape needs to be used, TAHARA)varies across its length substantially along the second direction(figs.7&9, YUKIO); and
each of the plurality of first portions has a width substantially along the first direction smaller than those of its adjacent portions(figs.7-9, YUKIO).

claim 16, BAE as modified by TAHARA and YUKIO teaches the method of claim 15, wherein each of the plurality of first mesh electrodes is formed to comprise a plurality of strands of wires interconnected at a plurality of first nodes (figs.8,10,&13, TAHARA); and

the width of each of the plurality of first zig zag portions substantially along the first direction is defined so that the first mesh electrode layer comprises at least two first nodes substantially along the first direction in areas corresponding to each of the plurality of first zig zag portions(figs.8,10,&13, TAHARA; figs.7-9, YUKIO)(for motivation, see the rejection of claim 14). 

Claim 18 is rejected for the same reason as mentioned in the rejection of claim 15, since both claims recite identical claim limitations except for minor wording and insignificant change in terminology(when one of ordinary skill in the art interprets third direction as first direction and forth direction as second direction and further replaces second mesh electrodes with first mesh electrodes, then the claim limitations would be the same as in claim 15).

Regarding claim 19, BAE as modified by TAHARA and YUKIO teaches the method of claim 14, wherein each of the plurality of second mesh electrodes is formed to comprise a plurality (fig.12, TAHARA; figs.7-9, YUKIO); and
 
the width of each of the plurality of second zig zag portions substantially along the third direction is defined so that the second mesh electrode layer comprises at least two second nodes substantially along the third direction in areas corresponding to each of the plurality of second zig zag portions(fig.12, TAHARA; figs.7-9, YUKIO) (for motivation, see the rejection of claim 14).

Regarding claim 20, BAE as modified by TAHARA and YUKIO teaches the method of claim 14, wherein the plurality of first mesh electrodes and the plurality of second mesh electrodes are formed to cross over each other forming a plurality of intersections(figs.11,14-15,17&21,and related text, TAHARA; figs.7-9, YUKIO), projections of the plurality of first mesh electrodes and the plurality of second mesh electrodes on the base substrate overlapping with each other in the plurality of intersections(figs.11,14-15,17&21, and related text, TAHARA; fig.2, YUKIO);

a projection of each of the plurality of first zig zag portions on the base substrate covers that of one of the (figs.11,14-15,17&21, and related text, TAHARA; figs.7-9, YUKIO); and

a projection of each of the plurality of second zig zag portions on the base substrate covers that of one of the plurality of intersections(figs.11,14-15,17&21, and related text, TAHARA; figs.7-9, YUKIO) (for motivation, see the rejection of claim 14).

9.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chyan(US 2016/0091998 A1) in view of YUKIO et al.(JP 2017-182213 A) and further in view of TAHARA (US 2017/0255316 A1).

Regarding claim 21, Chyan as modified by YUKIO teaches the touch substrate of claim 1, wherein, limited in a respective local region of the plurality of local region, a first virtual central line(virtual line V, figs.4&5&11, YUKIO) of the respective first portion is a straight line[zig zag line].

Neither Chyan nor YUKIO teaches expressly the touch substrate, wherein, a first virtual central line of the respective first portion is a zig zag line, the first virtual central line being equidistant to the first zig zag contour and to the second zig zag contour, the first zig zag contour, the first virtual central line, and the second zig zag contour are co-directional and parallel to each other; a second 

However, TAHARA teaches a specified position detection unit, wherein, a first virtual central line(76, figs.10&13) of the respective first portion is a zig zag line(figs.10&13), the first virtual central line being equidistant to the first zig zag contour and to the second zig zag contour(figs.10&13); 

the first zig zag contour, the first virtual central line, and the second zig zag contour are co-directional and parallel to each other(figs.10&13); 

a second virtual central line(74, fig.12) of the respective second portion is a zig zag line, the second virtual central line being equidistant to the third zig zag contour and to the fourth zig zag contour(fig.12); and 

the third zig zag contour, the second virtual central line, and the fourth zig zag contour are co-directional and parallel to each other(fig.12).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Chyan further with the teaching of TAHARA to include the feature in order to provide a specified position detection unit that adopts both an electromagnetic induction method and a capacitance method to accept more various inputs.

Examiner Note

10. The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.
Contact


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692